Fourth Court of Appeals
                                San Antonio, Texas
                                      October 10, 2019

                                    No. 04-19-00246-CV

Anselma RODRIGUEZ, Norma Rodriguez, Amadora R. Mariscal, Homero Rodriguez and Elisa
                                 R. Alaniz,
                                 Appellants

                                             v.

  Arturo RODRIGUEZ, Santos R. Olmeda, Pablo Rodriguez, Jr., David Rodriguez, Elva R.
Smith, Children of Alberto Rodriguez (deceased), Alberto Rodriguez, Jr., Nadia Rodriguez, and
                                     Manuel Rodriguez,
                                         Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-09-538
                        Honorable Baldemar Garza, Judge Presiding


                                      ORDER
        Appellees’ second motion to extend time to file appellees’ brief is GRANTED. It is
ORDERED that appellees’ brief is due no later than October 11, 2019. Appellees are advised
that further requests for extension of time to file the brief will be disfavored.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2019.



                                                  ___________________________________
                                                  LUZ ESTRADA,
                                                  Chief Deputy Clerk